UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6043



LEVI BURGESS,

                                              Petitioner - Appellant,

          versus


DANIEL T. MAHON, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1100-AM)


Submitted:   August 11, 1998             Decided:   September 17, 1998


Before WIDENER, ERVIN, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levi Burgess, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levi Burgess seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Burgess v. Mahon, No. CA-97-1100-AM

(E.D. Va. Dec. 5, 1997). We find meritless Burgess’s claim that his

attorney rendered ineffective assistance of counsel because he

failed to argue that the Kannapolis, North Carolina, police de-

partment did not have jurisdiction to serve the search warrant at

his residence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2